Citation Nr: 1711626	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to April 25, 2013, 50 percent from April 25, 2013, to May 6, 2015, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran and his wife testified before the Board at a January 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. Prior to May 6, 2015, the Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity.  It is not manifested by deficiencies in most areas such as work, school family relations, judgment, thinking or mood, or by total occupational and social impairment.

2. As of May 6, 2015, the Veteran's service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood but does not result in total and social impairment.





CONCLUSIONS OF LAW

1. Prior to May 6, 2015, the criteria for an initial evaluation of 50 percent, but not greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. As of May 6, 2015, the criteria for an initial evaluation greater than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in August 2014 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103   and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  A 30 percent evaluation has been assigned for the period prior to April 25, 2013.  A 50 percent evaluation has been assigned for the period April 25, 2013, to May 6, 2015, and a 70 percent evaluation has been assigned for the period from May 6, 2015, to the present.  The issue of entitlement to an increased evaluation will be considered for each rating period.  See Fenderson, 12 Vet. App. 119.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the instant appeal was certified to the Board in April 2012, the Board will consider the nomenclature contained within the DSM-IV.  

Significantly, the DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Turning to the record, 2008 treatment records from the Western Montana Mental Health Center (WMMHC) indicate the Veteran suffered from steady or improving symptoms of PTSD, bouts of anger and irritability, with depression, night terrors resulting in sleep impairment, and self-blame and judgment.  In April 2008, a GAF score of 51 was rendered, representing moderate symptoms with moderate difficulty in social and occupational functioning.  See DSM-IV.  His grooming and hygiene were consistently appropriate, and he did not endorse suicidal or homicidal ideation, delusions, or audio/visual hallucinations.  These records indicate the Veteran was motivated to engage in the therapy process and reported his symptoms continued to become more manageable.  By July 2009, he reported nightmares two to three times per week without depression or anxiety with a GAF score of 65, representing some mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well.  See DSM-IV.

At a January 2010 VA examination, the Veteran reported on-time with satisfactory grooming and hygiene, appeared to be of average to above-average intelligence, and was alert and oriented.  He and his wife had been married for over 20 years, and both agreed it was a "good marriage."  The Veteran related that he did not have very many friends and kept to himself, but he was able to visit with friends and enjoyed playing cards and visiting.  The VA examiner noted that while the Veteran did tend to get nervous around others, he demonstrated good social skills during the interview.  He reported nightmares two to three times per week, an exaggerated startle response, especially around loud noises, and hypervigilance in crowds.  The examiner noted the Veteran's PTSD was characterized by nightmares, night sweats, intrusive thoughts, and avoidance of reminders of the traumas.  With respect to occupational functioning, the examiner noted the Veteran would be able to interact with others on a brief and superficial basis, but would have some difficulty with prolonged interactions because of his irritability due to PTSD.  A GAF score of 55-60, representing moderate symptomatology, was provided.

A May 2011 VA examination report reflects subjective complaints of night terrors, anger, and strong startle reactions.  The examiner noted a history of difficult marital and family issues due to irritability with little socialization.  He demonstrated some procrastination with personal hygiene and activities of daily living, was oriented in all spheres, and had no complaints of memory difficulties.  He reported mild depression without panic attacks, suicidal ideation, hallucinations or delusions.  His irritability did lead to some impaired impulse control.  While the VA examiner provided a GAF score of 65 based on PTSD alone, a GAF score of 60, based on PTSD and depression combined, was provided.  A GAF score of 60 represents moderate symptoms and moderate effects on occupational and social functioning.  See DSM-IV.

A May 2012 VA examination report reflects mild to moderate symptoms of PTSD that occur often, including depression, anxiety, chronic sleep impairment, difficulty with irritability and emotional control, and will often withdraw to his room or the wood shed if he becomes overstimulated by the presence of others.  Again, a GAF score of 60 was rendered.

Finally, at a May 2015 VA examination, the Veteran and his wife reported that despite mental health treatment, the Veteran continued to have difficulties controlling his anxiety and irritability, which affects his ability to get along with others.  He died having any friends and limited his interaction with others.  His PTSD was noted to result in irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner noted that while the Veteran does have a strong work ethic, his PTSD symptoms particularly hypervigilance and irritability, would limit him to flexible employment where he would be able to leave a job setting in order to regain his exposure.  The examiner further noted that the Veteran's potential employment would be limited to simple, repetitive, low-skilled work where he need not make decisions nor respond to changes in the workplace.  The examiner also noted that the Veteran's current level of emotional stability is somewhat misleading, as he leads a reduced stress lifestyle with a supportive wife, and has minimal contact with others and does not have the demands of full-time employment.

Prior to May 6, 2015

Considering the VA examination reports and mental health treatment records discussed above, in conjunction with other lay and medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that a 50 percent evaluation is warranted for the Veteran's PTSD throughout the period prior to May 6, 2015.  In this regard, while the Veteran did not exhibit all of the symptomatology associated with a 50 percent evaluation, the Board again observes the fairly consistent moderate impact of his PTSD on his social and occupational functioning, which resulted in ceasing employment in part due to his irritability and very limited social and familial interactions.

The Board has considered whether an evaluation greater than 50 percent is warranted during this stage of the appeal.  However, the evidence does not indicate that, prior to May 6, 2015, the Veteran's PTSD more closely approximates the symptoms associated with a 70 percent or 100 percent evaluation, including serious symptomatology such as suicidal/homicidal ideation, a persistent danger to himself or others, or severely impaired memory resulting in severe impairment of social and occupational functioning.  Further, the evidence does not support a finding that the Veteran's PTSD resulted in severe or total occupational and social impairment during this period congruent with a higher evaluation.

Therefore, in viewing the evidence of record in its entirety, to include the GAF scores recorded during this period of the Veteran's appeal, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 50 percent evaluation throughout the period prior to May 6, 2015.

As of May 6, 2015

As of May 6, 2015, the Board finds that an initial evaluation greater than 70 percent is not warranted.  In this regard, while the Veteran's PTSD results in deficiencies in work, family and social relations, and depressed and anxious mood, it does not result in total social and occupational impairment.  Further, there is no evidence of any gross impairment in thought process, grossly inappropriate behavior, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See General Rating Formula.  There is no evidence of persistent hallucinations, delusions, or inability to maintain minimal personal hygiene, symptoms contemplated by a 100 percent evaluation.  Id.

Overall, the evidence discussed above does not support the assignment of an initial evaluation greater than 70 percent as of May 6, 2015.  In reaching its decision, the Board considered the benefit-of-the-doubt rule in considering whether a higher evaluation is warranted at any point during this stage of the Veteran's appeal.  However, the preponderance of the evidence reflects the Veteran's symptomatology at most more closely approximates that contemplated by a 70 percent evaluation during this stage of the appeal.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The issue of entitlement to a total disability rating based on individual unemployability, which is generally part of any increased rating claim, is not before the Board because in a November 2014 statement, the Veteran expressly declined to file a claim for TDIU and he has clearly limited his appeal to the issue of increased rating for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993)

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's PTSD (e.g., depressed and anxious mood, irritability, mild memory loss) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected PTSD or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).













ORDER

Entitlement to an initial evaluation of 50 percent, but not greater, for PTSD throughout the period prior to May 6, 2015, is granted. 

Entitlement to an initial evaluation greater than 70 percent for PTSD as of May 6, 2015, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


